Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/161,455 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims merely recite a rearrangement of the allowable limitations of the present claims, etc.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Bosma US 2018/0162545.

Regarding claim 1, Bosma discloses a system comprising: 
a parasite aircraft comprising a dock (figure 3B);
a carrier aircraft (101 figure 2); and 
a maneuverable aircraft that is a capture device of the carrier aircraft (103 figure 2), the maneuverable aircraft tethered to the carrier aircraft via a cable (104), the maneuverable aircraft comprising a plurality of rotors and configured to dock in the dock (as described in paragraphs 0056-0057 and shown in figures 4 and 8).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bosma in view of Smethers US 3,520,502.

Regarding claim 2, Bosma teaches the system of claim 1, wherein the maneuverable aircraft comprises a frame that supports the plurality of rotors (as previously described);
but does not teach a hook secured to the frame.
Smethers; however, does teach a hook/dock system (46 figure 4). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to incorporate a hook, in order to enhance secure connection of the docking system; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


However, such mating elements are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such arrangement of elements, in order to meet design preferences; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Regarding claim 4, the references teach the system of claim 2, wherein Bosma further teaches the dock comprises a housing (304/305 figure 3B) configured to receive a portion of the maneuverable aircraft to secure the maneuverable aircraft in the dock (as previously described).

Regarding claim 5, the references teach the system of claim 4, wherein Bosma further teaches the portion comprises a rod extending from the frame of the maneuverable aircraft (403 figure 4).

Regarding claim 6, the references teach the system of claim 2, wherein Bosma further teaches the maneuverable aircraft comprises an attachment point configured to secure a cable from the carrier aircraft to the maneuverable aircraft (as inherently shown).

Regarding claim 7, Bosma teaches the system of claim 1, wherein: 
the dock comprises a housing (as previously described); and 
the maneuverable aircraft comprises: 
a rod configured to be positioned within the housing when the maneuverable aircraft is docked in the dock (as previously described); 
but does not specify the dock comprising a pin; or the maneuverable aircraft comprises a hook configured to engage the pin when the maneuverable aircraft is docked in the dock.


Regarding claim 8, Bosma teaches the system of claim 1, wherein the dock is positioned on top of the parasite aircraft (figure 3A); but does not specify above a center of gravity of the parasite aircraft.
However, such placement would have been obvious to one having ordinary skill in the art, at the time of the invention, in order to provide proper balance when moving the parasite aircraft, etc., since shifting the position of the dock would not have modified the operation of the device in an unknown manner

Regarding claim 10, Bosma teaches the system of claim 9, but do not specify wherein the cable is configured to provide electrical power to the maneuverable aircraft to power the plurality of rotors.
However, such capabilities are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such capabilities, in order to enhance power connection the capture device, etc.

Regarding claim 11, Bosma teaches the system of claim 9, but does not specify wherein the first end of the cable is secured to a winch of the carrier aircraft.
Smethers; however, does teach this (48 figure 4). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a winch, in order to enhance efficient retraction/deployment of the cable, etc.


Smethers; however, does teach an additional weight-bearing cable (46 figure 4). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a cable, in order to support connection of the maneuverable aircraft with the parasite aircraft; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.    

Regarding claim 13, Bosma teaches the system of claim 1, but does not specify wherein the plurality of rotors are configured to rotate between vertical and horizontal positions to control a direction of thrust provided by the plurality of rotors.
However, such capabilities are very well known in the drone art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such capabilities, in order to enhance flight direction capabilities to the capture device, etc.

Allowable Subject Matter
Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious the combination of limitations in claims 1, 14, and 20; particularly the specifics of the maneuverable aircraft in combination with the capabilities of the carrier aircraft to carry a weight of the parasite aircraft via the maneuverable aircraft, etc.

Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive.

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the updated rejection above in response to the claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA B WONG/Primary Examiner, Art Unit 3644